DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23 and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 23 and 27 state that the shutdown request and the determination of the facsimile line being connected are dependent on each .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 18, 21-24, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2014/0185081) in view of Ishida (US 2016/0150097).

Regarding Claim 14, Kikuchi teaches an image processing apparatus capable of communication with an external apparatus (Paragraph 21), the image processing apparatus comprising:

a controller, having a memory which stores instructions and a processor which executes one or more instructions stored in the memory (Paragraph 108, wherein there is a CPU that executes the program). 
Kikuchi does not teach configured to determine whether or not the image processing apparatus is connected to a facsimile line;
wherein the controller performs shutdown processing of the image processing apparatus based on a determination that the image processing apparatus that has received the shutdown request via the network interface is not connected to the facsimile line, and
wherein the shutdown processing of the image processing apparatus is not performed in a case where it is determined that the image processing apparatus that has received the shutdown request via the network interface is connected to the facsimile line even if the image processing apparatus is not receiving facsimile data via the facsimile line.
Ishida does teach configured to determine whether or not the image processing apparatus is connected to a facsimile line (Paragraph 50, wherein the voltage is detected to determine if the line is connected);
wherein the controller performs shutdown processing of the image processing apparatus based on a determination that the image processing apparatus that has received the shutdown request via the network interface is not connected to the 
wherein the shutdown processing of the image processing apparatus is not performed in a case where it is determined that the image processing apparatus that has received the shutdown request via the network interface is connected to the facsimile line even if the image processing apparatus is not receiving facsimile data via the facsimile line (Fig. 6, element s1, wherein if there is voltage detected then the process keeps repeating. There would be no shutdown occurring as long as voltage is detected by the line).
Kikuchi contains a “base” process of determining if a remote shutdown can be performed based on the current status of the device which the claimed invention can be seen as an “improvement” in that it is checked if a facsimile line is connected in order to perform the remote shutdown.
Ishida contains a “comparable” process of determining if a facsimile line is connected in order to determine if a shutdown can be performed that has been improved in the same way as the claimed invention.
Ishida’s known “improvement” could have been applied in the same way to the “base” process of Kikuchi and the results would have been predictable and resulted in determining if the remote shutdown can occur based on the status of the facsimile line. Furthermore, both Kikuchi and Ishida use and disclose similar system functionality (i.e. a multifunctional device in which it is determined how to process a shutdown request) so that the combination is more easily implemented.


Regarding Claim 18, Ishida further teaches wherein the image processing apparatus further comprises a connector that connects to the facsimile line, 
wherein, in the determining, it is determined whether or not the image processing apparatus is connected to the facsimile line based on a voltage applied to the connector (Fig. 6 and paragraphs 68-70, wherein it is detected if the line is connected based on voltage, and if not, then the shutdown process is performed).
Kikuchi contains a “base” process of determining if a remote shutdown can be performed based on the current status of the device which the claimed invention can be seen as an “improvement” in that it is checked if a facsimile line is connected in order to perform the remote shutdown.
Ishida contains a “comparable” process of determining if a facsimile line is connected in order to determine if a shutdown can be performed that has been improved in the same way as the claimed invention.
Ishida’s known “improvement” could have been applied in the same way to the “base” process of Kikuchi and the results would have been predictable and resulted in determining if the remote shutdown can occur based on the status of the facsimile line. Furthermore, both Kikuchi and Ishida use and disclose similar system functionality (i.e. a multifunctional device in which it is determined how to process a shutdown request) so that the combination is more easily implemented.


Regarding Claim 21, Kikuchi further teaches wherein the network interface transmits a first message to the external apparatus in the case where the shutdown cannot occur, and transmits a second message to the external apparatus in the case where the shutdown can occur (Paragraphs 78 and 84, wherein a notification is given based on the success of the shutdown.).
Kikuchi does not teach detecting if the image processing apparatus is connected to the facsimile line.
Ishida does teach detecting if the image processing apparatus is connected to the facsimile line for purposes of determining if a shutdown request should occur (Fig. 6 and paragraphs 68-70, wherein it is detected if the line is connected, and if not, then the shutdown process is performed).
Kikuchi contains a “base” process of determining if a remote shutdown can be performed based on the current status of the device which the claimed invention can be seen as an “improvement” in that it is checked if a facsimile line is connected in order to perform the remote shutdown.
Ishida contains a “comparable” process of determining if a facsimile line is connected in order to determine if a shutdown can be performed that has been improved in the same way as the claimed invention.
Ishida’s known “improvement” could have been applied in the same way to the “base” process of Kikuchi and the results would have been predictable and resulted in 
Therefore, the claimed subject matter would have been obvious to a person of ordinary skill in the art as of the effective filing date of the application.

Regarding Claim 22, the limitations are similar to those treated in and are met by the references as discussed in claim 14 above.

Regarding Claim 23, Ishida further teaches wherein the controller is configured to determine, based on receiving the shutdown request via the network interface, whether the image processing apparatus is connected to the facsimile line (Fig. 6 and paragraphs 68-70, wherein it is detected if the line is connected, and if not, then the shutdown process is performed).
Kikuchi contains a “base” process of determining if a remote shutdown can be performed based on the current status of the device which the claimed invention can be seen as an “improvement” in that it is checked if a facsimile line is connected in order to perform the remote shutdown.
Ishida contains a “comparable” process of determining if a facsimile line is connected in order to determine if a shutdown can be performed that has been improved in the same way as the claimed invention.

Therefore, the claimed subject matter would have been obvious to a person of ordinary skill in the art as of the effective filing date of the application.

Regarding Claim 24, the limitations are similar to those treated in and are met by the references as discussed in claim 18 above.

Regarding Claim 26, the limitations are similar to those treated in and are met by the references as discussed in claim 21 above.

Regarding Claim 27, the limitations are similar to those treated in and are met by the references as discussed in claim 23 above.

Claim 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2014/0185081) in view of Ishida (US 2016/0150097) further in view of Hagiuda (US 2011/0176171).


Hagiuda does teach wherein the controller transmits screen information to the external apparatus in response to an access from a Web browser of the external apparatus, and the shutdown request is transmitted from the external apparatus in response to an instruction made via a screen displayed on the external apparatus based on the screen information (Paragraphs 29 and 39, wherein there is an application that is operated through the WEB application that controls the shutdown request. This would include screen information and is accessed through the browser).
Kikuchi and Hagiuda are combinable because they both deal with shutdowns of an MFP.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Kikuchi in view of Ishida with the teachings of Hagiuda for the purpose of effectively managing the multifunctional devices by the user (Hagiuda: Paragraph 6).

Regarding Claim 25, the limitations are similar to those treated in and are met by the references as discussed in claim 19 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433.  The examiner can normally be reached on M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699